SECOND DIVISION
                              ANDREWS, P. J.,
                        MILLER, P. J., and BRANCH, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                     March 9, 2016




In the Court of Appeals of Georgia
 A15A1858. THE STATE v. WILLIAMS.

      BRANCH, Judge.

      The State appeals the trial court’s decision granting Michael Lloyd Williams’s

motion to suppress the admission of a statement he provided after his arrest for

obstruction. For the reasons that follow, we reverse.

      At the hearing on the admissibility of Williams’s statements, Deputy Wesley

Aaron, the only witness at the hearing, testified that on March 9, 2014, he was

dispatched to investigate a forced entry and burglary of a metal shop owned by Angie

and Travis Wilkerson. Aaron spoke to Travis Wilkerson and learned that several

items had been taken from the shop, including “chains and chain bucks.” Wilkerson

told Aaron that a person had told him that Williams had some chains and bucks that

supposedly had been stolen from Wilkerson at a property not far from Wilkerson’s
shop. On cross examination, Aaron was asked, “So basically, Mr. Wilkerson heard

some gossip or some talk that Mr. Williams might have information about this case,

and you went out there to talk to him about it?” Aaron replied, “Not exactly at that

time. I talked to the source that he got his information from before –“ At that point,

defense counsel interrupted Aaron and moved on to another point. On redirect

examination, the State did not ask any follow-up questions about the source of the

information.

      Aaron proceeded to Williams’s mother’s residence to look for Williams, whom

Aaron knew. There, Aaron told Williams that Williams was a suspect in the burglary.

Aaron admitted that Williams was not in custody or under arrest. Aaron testified that

as he asked questions, Williams became “very agitated and fidgety,” and as the

conversation continued, Williams suddenly “took off running.” When Williams fled,

Aaron demanded that Williams stop, which he did not, and Aaron then tased Williams

and arrested him for misdemeanor obstruction of an officer for hindering the

investigation. Aaron explained to Williams his rights under Miranda and transported

Williams back to the sheriff’s office. There, Aaron reread the Miranda warnings, and

Williams agreed to make a statement, which is the subject of his motion to suppress.



                                          2
Following the hearing on Williams’s motion, the trial court issued an order stating

that after considering the facts and the law, the court found that Williams

      fled a first-tier encounter,[1] something [ ] the Defendant was permitted
      to do under Georgia law, thus his subsequent arrest for obstruction was
      illegal and without probable [cause,] thereby making any statement
      made after his arrest inadmissible.


The State appeals.

      Generally, on review of a ruling on a motion to suppress the trial judge’s

findings of fact should not be disturbed if there is any evidence to support them;

determinations of fact and credibility must be accepted unless clearly erroneous; and

the evidence must be construed in favor of the trial court’s findings and judgment.

Tate v. State, 264 Ga. 53, 54 (1) (440 SE2d 646) (1994); Jackson v. State, 258 Ga.

App. 806, 807-808 (2) (575 SE2d 713) (2002). And “[i]n all cases, [appellate courts]

independently apply the law to the facts.” Drake v. State, 296 Ga. 286, 288 (2) (766

SE2d 447) (2014) (citations omitted). Here, the trial court did not make any factual


      1
        “The United States Supreme Court has sculpted out three tiers of encounters
between the police and citizens: (1) communication between police and citizens
involving no coercion or detention, (2) brief seizures that must be supported by
reasonable suspicion, and (3) full-scale arrests that must be supported by probable
cause.” State v. Dukes, 279 Ga. App. 247, 248-249 (630 SE2d 847) (2006) (footnote
omitted).

                                            3
findings; its rulings were either mixed questions of law and fact or questions of law.2

Without any specific factual findings, we construe the evidence in the light most

favorable to uphold the trial court’s findings and judgment, and determine the

necessary factual findings “from reading the entire order,” “by looking at how the

trial court ultimately ruled.” Tate, 264 Ga. at 56 (3); see also Barnett v. State, 204 Ga.

App. 491, 492 (1) (420 SE2d 43) (1992) (“The trial court perforce of its ruling on the

suppression motion found [certain] testimony credible.”) (citation omitted). See

generally Hughes v. State, 296 Ga. 744, 746 (1) (770 SE2d 636) (2015) (setting out

rules for review of suppression rulings).

      1. The trial court’s ruling that Williams fled a first-tier encounter means that

the trial court made one or both of two findings: either Aaron did not have enough

information to make a second-tier stop,3 Aaron did not seize Williams so as to effect

      2
        The categorization of a police-citizen encounter into one of the three tiers
established by case law interpreting the Fourth and Fourteenth Amendments is a
mixed question of law and fact. State v. Fisher, 293 Ga. App. 228, 230 (666 SE2d
594) (2008); Parker v. State, 326 Ga. App. 175, 178 (2) (754 SE2d 409) (2014). “The
existence of probable cause is a legal question as to which the appellate courts owe
no deference to trial judges.” Hughes v. State, 296 Ga. 744, 752 (2) (770 SE2d 636)
(2015).
      3
       See Stafford v. State, 284 Ga. 773, 774 (671 SE2d 484) (2008) (a second-tier
stop requires reasonable, articulable suspicion that a crime may have been
committed).

                                            4
a second-tier stop,4 or both. Construed in favor of the trial court’s decision, we

conclude that the trial court necessarily made both of these findings, and we conclude

that both findings are supported by the record.

      As for the first finding, the State failed to elicit testimony from Aaron to show

that the source of the information implicating Williams was a concerned citizen as

opposed to one or more anonymous witnesses; at best, the tip came from an informant

of unknown reliability. See Dukes, 279 Ga. App. at 250. “Although a tip provided by

an informant of unknown reliability will not ordinarily create a reasonable suspicion

of criminal activity, if the tip is detailed enough to provide some basis for predicting

the future behavior of the suspect, reliability may be established if the details are

corroborated by the observations of the police.” Brown v. State, 223 Ga. App. 364,

      4
          “A person is seized by the police and thus entitled to challenge the
government’s action under the Fourth Amendment when the officer, by means of
physical force or show of authority, terminates or restrains his freedom of
movement.” Brendlin v. California, 551 U.S. 249, 254 (II) (A) (127 SCt 2400, 168
LE2d 132) (2007) (citations and punctuation omitted). “A police officer may make
a seizure by a show of authority and without the use of physical force, but there is no
seizure without actual submission; otherwise, there is at most an attempted seizure,
so far as the Fourth Amendment is concerned.” Id. (citations omitted). Thus, a person
has not been seized where an officer has approached an individual and asked a few
questions. Florida v. Bostick, 501 U.S. 429, 434 (II) (111 SCt 2382, 115 LE2d 389)
(1991); see also State v. Walker, 295 Ga. 888, 891 (764 SE2d 804) (2014) (no seizure
where instead of submitting to the officer’s direction to remove his hands from his
pockets, defendant fled).

                                           5
366 (1) (477 SE2d 623) (1996) (citation and punctuation omitted). Here, however, the

tip did not contain any detail that would provide a basis for predicting Williams’s

future activity, and therefore the tip was not sufficient to create a reasonable

articulable suspicion of criminal activity. Id. Accordingly, the testimony supports the

conclusion that Aaron did not have enough information to make a second-tier stop.

      As for the second finding, the evidence shows that Aaron did not place

Williams in custody or under arrest at the time that Williams fled. Although Aaron

told Williams that he was a suspect in the robbery, the trial court was authorized to

find that prior to Williams’s flight, the State failed to carry its burden of showing that

Aaron made a show of authority sufficient to seize Williams or that Williams had

submitted to Aaron’s authority. See Chamblee v. State, 317 Ga. App. 673, 675 (732

SE2d 327) (2012) (there being no evidence that the officer engaged a siren, drew a

firearm, or made any other show of force; used language or a tone of voice reflecting

that compliance was compelled; or threatened, coerced, or physically restrained the

defendant; and where officer admitted that defendant was not under arrest and was

free to leave, “the evidence authorized the trial court to conclude that the officer’s

approach of and initial inquiries to [defendant] amounted to a first-tier encounter”)



                                            6
(footnote omitted); Dukes, 279 Ga. App. at 249. Accordingly, the trial court did not

err by concluding that Williams fled a first-tier encounter with Aaron.

      2. Nevertheless, “[f]light in connection with other circumstances may be

sufficient probable cause to uphold a warrantless arrest or search,” State v. Smalls,

203 Ga. App. 283, 286 (2) (416 SE2d 531) (1992), and also sufficient to give rise to

articulable suspicion that the person fleeing has been engaged in a criminal act

sufficient to perform a brief investigatory stop. Ransom v. State, 239 Ga. App. 501,

504 (2) (521 SE2d 430) (1999); see also Illinois v. Wardlow, 528 U.S. 119, 124 (120

SCt 673, 145 LE2d 570) (2000) (“Headlong flight—wherever it occurs—is the

consummate act of evasion: It is not necessarily indicative of wrongdoing, but it is

certainly suggestive of such.”); Barber v. State, 317 Ga. App. 600, 602 (1) (b) (732

SE2d 125) (2012). Although the suspect’s actions could be “ambiguous and

susceptible of an innocent explanation,” officers are authorized to “detain the

individuals to resolve the ambiguity.” Wardlaw, 528 U.S. at 125 (citation omitted).

      Here, “other circumstances” than flight exist. Aaron had just told Williams

about the stolen chains and stated that Williams was a suspect when Williams took

off in headlong flight. Aaron was therefore authorized to briefly detain Williams for

an investigative stop. See McClary v. State, 292 Ga. App. 184, 187 (663 SE2d 809)

                                         7
(2008) (when officer questioned defendant in an area known for vehicle break-ins and

radioed dispatch to confirm the defendant’s answer at which point, the defendant

burst into headlong flight, officer had articulable suspicion to order defendant to halt

for a brief investigatory stop); Ransom, 239 Ga. App. at 504 (2) (flight, coupled with

earlier, suspicious behavior in a known drug sale location when approached by law

enforcement provided officer with reasonable suspicion of criminal activity). As

Williams admits, Aaron then ordered Williams to halt, thereby attempting to perform

a second tier stop, but Williams continued to flee thereby obstructing Aaron’s proper

request.5 Compare Dukes, 279 Ga. App. at 250-251 (even if officer had reasonable

suspicion of criminal activity based on defendant’s flight, officer did not perform a

second-tier stop but instead arrested defendant, for which officer did not have

probable cause). Because Williams failed to stop in response to Aaron’s order, Aaron

then had probable cause to arrest Williams for obstruction. Thus the trial court’s

conclusion that Aaron lacked probable cause to arrest Williams was erroneous as a

matter of law and must be reversed.

        Judgment reversed. Andrews, P. J., concurs. Miller, P. J., concurs in judgment

only.

        5
       “[A] person who knowingly and willfully obstructs or hinders any law
enforcement officer in the lawful discharge of his official duties is guilty of a
misdemeanor.” OCGA § 16-10-24 (a).

                                           8